Howk, C. J.
Rule 19 of the Rules of this court, adopted on the 6th day of March, 1871, and since and now in force, reads as follows : ,
“ Rule 19. The appellant shall cause the transcript to *230be paged, and the lines of each page to be numbered. He shall also cause marginal notes to be placed on the transcript, in their appropriate places, indicating the several parts of the pleadings in the cause, the exhibits, if any, orders of the court aud the bills of exceptions; also, where the evidence is set out, by deposition or otherwise, the names of the witnesses. The appellant, as also the appellee, where he shall assign cross errors, shall in his brief refer specifically to the record by page and line, for any and every matter relied upon by him as error.”
On the 29th day of January, 1879, the appellee Archibald C. Simpson moved this court, in writing, to dismiss this appeal, for the following reasons, to wit:
“ The transcript in this case contains seventy-two pages. The appellant has failed to comply with Rule 19 of this court in this, no" marginal notes are made on the transcript of said cause ; no references are given in the brief of the appellant’s counsel to those parts of the transcript in which the exceptions necessary to bring questions before this court are reserved, the only reference to the transcript in said brief being on page 2, line 3, where reference is made to two deeds introduced in evidence by the plaintiff on the trial; there is no index either in the said brief, in the transcript or among the files of said cause, guiding this court, or said appellee, to any of the material parts of said transcript.”
On the same day this motion was presented, the following memorandum was endorsed thereon by this court: “ Will be considered when the case is decided.” And the motion, thus endorsed, was placed with the transcript and other papers in this cause, where it has since remained, for more than one year past, as a suggestion, at least, to the appellant’s counsel, that Rule 19 ought to be complied with before this cause was considered by the court.
*231An examination of the transcript, on file in this ease, shows an entire failure on the part of the appellant and her counsel to comply with the requirements of the rule referred, to. The rule is a reasonable one and ought to be enforced; and therefore the appellees’ motion to dismiss this appeal must be sustained. Beigh v. Smarr, 62 Ind. 400.
This court takes no pleasure in the dismissal of causes without a decision upon their merits. But the rules of the court must be adhered to and enforced, and especially so, when either of the parties move for, and insist upon, their enforcement.
This appeal is dismissed, at the appellant’s costs.